Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 21, 2009 TRANSATLANTIC HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-10545 13-3355897 (State or Other (Commission File Number) (IRS Employer Jurisdiction of Incorporation) Identification Number) 80 Pine Street, New York, New York 10005 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (212) 770-2000 NONE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. At the 2009 Annual Meeting of Stockholders of Transatlantic Holdings, Inc. (the "Company"), held on May 21, 2009, the Company's stockholders approved the Transatlantic Holdings, Inc. 2009 Long Term Equity Incentive Plan (the "Plan"). The Plan will be administered by the Compensation Committee of the Board of Directors. Employees, officer and consultants who are selected by the Compensation Committee are eligible to participate in the Plan. The Plan replaces the Company's 2000 Stock Option Plan and 2003 Stock Incentive Plan (the "Prior Plans"), and no further awards will be granted under the Prior Plans. The maximum number of shares of our Common Stock that may be issued under the Plan is 2,600,000. The Plan provides the Compensation Committee with the authority to award options, stock appreciation rights (SARs), restricted stock, restricted stock units, performance awards and share awards, any of which may be performance-based with vesting and other award provisions that provide incentives to Company employees, officers and consultants. The maximum number of options, SARs, performance-based restricted stock and performance share units granted to an individual in any three-year calendar period may not exceed 1,000,000, and the maximum dollar amount of cash or the fair market value of shares that any individual may receive in any calendar year in respect of performance units may not exceed $5,000,000. The Plan prohibits granting stock options or stock appreciation rights with exercise prices lower than the fair-market value of underlying shares on the grant date, except in connection with substitute or replacement awards made in connection with a merger or other corporate acquisition. The Plan prohibits the repricing of stock options and stock appreciation rights without the approval of stockholders, except in connection with a stock split, reverse stock split or similar change in the number of outstanding shares. The term of stock options and SARs pursuant to the Plan generally may not exceed ten years. If awards are performance-based, then performance must be measured over a period of at least one year. ITEM 8.01 OTHER EVENTS.
